Citation Nr: 0323623	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-32 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Clayte Binion, Attorney at Law


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1974.

In a September 1997 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a chronic left 
shoulder dislocation, which had been previously denied in a 
June 1991 rating decision.  The veteran subsequently 
perfected a timely appeal regarding that issue.  During that 
stage of the appeal, the RO issued a Statement of the Case 
(SOC) in October 1997.

In December 1998, the veteran presented testimony at a 
personal hearing, via videoconference, before an acting 
Member of the Board regarding his attempt to reopen his 
previously denied of claim entitlement to service connection 
for a chronic left shoulder dislocation.  A transcript of 
that hearing was prepared and associated with the claims 
folder.

Thereafter, in an April 1999 decision, the Board determined 
that new and material evidence had not been submitted to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a chronic left shoulder 
dislocation.  The Board also determined that new and material 
evidence had not been submitted to reopen previously denied 
claims of entitlement to service connection for pancreatitis, 
kidney stones, hemorrhoids, and stomach ulcers.  He 
subsequently filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court). 

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's representative filed a 
joint motion, requesting that the Court vacate that portion 
of Board's April 1999 decision which had denied service 
connection for a chronic left shoulder dislocation.  The 
motion states that the Board erred in finding that the June 
1991 rating decision, which denied entitlement to service 
connection for a chronic left shoulder dislocation, had 
become final.  The joint motion asserts that a May 1992 
statement from the veteran constituted a timely Notice of 
Disagreement (NOD) regarding that denial.  It was therefore 
determined that the Board's April 1999 decision should be 
vacated, and that the claim of entitlement to service 
connection for chronic left should dislocation should be 
remanded for adjudication on the merits.  It was also 
determined that this case should then be returned to the RO 
so that an SOC could be issued addressing that claim.

In December 1999, the Court granted the joint motion, vacated 
the Board's April 1999 decision pursuant thereto, and 
remanded the case to the Board.  The appeal as to the 
remaining issues was dismissed.

In a March 1999 letter, the Board advised the veteran's 
attorney that the case had been returned from the Court and 
that the veteran was being provided a period of 90 days in 
which to submit any additional evidence or argument in 
support of his claim.  In a response letter dated in March 
2000, the attorney asserted that, because the June 1991 
rating decision had not become final, the veteran's case had 
been pending since that time.  The attorney requested that 
the case be returned to the RO for further development and 
adjudication. 

In June 2000, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to assist in obtaining any additional evidence identified 
by the veteran, and to then adjudicate the issue of 
entitlement to service connection for a chronic left shoulder 
disability.  The Board advised the RO that, if the benefit 
sought were not granted, then an SOC should be issued, and 
the veteran should be provided with the opportunity to 
perfect an appeal as to that issue.  The Board noted that, 
if, and only if, a timely substantive appeal were filed, the 
case should be returned to the Board for final appellate 
review.

Thereafter, in January 2001, the RO issued an SOC in which it 
denied service connection for a chronic left shoulder 
disability.  Although that document was incorrectly labeled 
as a Supplemental Statement of the Case (SSOC), a letter 
attached to the front thereof correctly identified it as an 
SOC, and advised the veteran that, if he wished to continue 
his appeal, he should complete and file the enclosed VA Form 
9 or its equivalent.  Then, in February 2001, the veteran's 
attorney submitted a letter that set forth additional 
argument in support of the claim.  The Board believes that 
this document constituted a valid Substantive Appeal, in lieu 
of a VA Form 9.  Thus, the veteran perfected an appeal as to 
the issue of entitlement to service connection for a chronic 
left shoulder disability.

In a July 2002 decision, the Board denied the veteran's claim 
of entitlement to service connection for a chronic left 
shoulder disability.  He subsequently filed another timely 
appeal to the Court.  

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed another 
joint motion for remand, requesting that the Court vacate the 
Board's July 2002 decision and remand the issue for further 
development and readjudication.  In a June 2003 Order, the 
Court granted the joint motion, vacated the Board's July 2002 
decision, and remanded the matter to the Board for compliance 
with directives that were specified in the joint motion.  

The case was subsequently returned to the Board for further 
appellate review, consistent with the decision and order of 
the Court.


REMAND

As discussed in the Introduction, this claim was denied by 
the Board in a July 2002 decision.  The veteran subsequently 
appealed that decision, and, in June 2003, the Court granted 
the veteran's motion to vacate the Board's decision and to 
remand the matter for readjudication.  

In the joint motion, it was noted that, during the pendency 
of this appeal, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  It was determined in the joint 
motion that the Board had failed to ensure that VA had 
complied with the requirement by the VCAA that the appellant 
be advised as to what evidence was necessary to substantiate 
his claim, and as to his and VA's responsibilities under that 
law.  Accordingly, the parties to the joint motion concluded 
that a remand was necessary so that the Board could ensure 
that the notification and assistance requirements of the VCAA 
were fully complied with.

In view of the foregoing, the Board finds that this case must 
be remanded to the RO in order to ensure compliance with the 
assistance and notification provisions of the VCAA.  In 
particular, the Board finds that the RO should advise the 
appellant as to what evidence was necessary to substantiate 
his claim, and as to his and VA's responsibilities under the 
VCAA.  

In accordance with the Court directives discussed above, this 
case is remanded for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law 
No. 106-175 (2000) (now codified at 
38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002)) have been completed.  The RO is 
free to undertake any development deemed 
necessary in order to fully comply with 
the VCAA.

2.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the appellant and his 
attorney should be afforded time in which 
to respond.  The veteran's claims folder 
should then be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




___________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



